Citation Nr: 1101945	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for migratory polyarthritis, to 
include claims for chronic fatigue and muscle/joint pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to April 
1991, and subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which 
denied service connection for migratory polyarthritis, and 
granted service connection for cardiovascular disability, 
assigning a 30 percent evaluation, effective February 15, 2007.

In a July 2009 rating decision, the RO increased the evaluation 
for cardiovascular disability from 30 to 60 percent disabling, 
effective May 28, 2009.  The Veteran did not appeal the rating 
assigned and therefore an increased rating claim for the 
cardiovascular disability is not currently in appellate status.

In March 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.


FINDING OF FACT

The Veteran reports having developed joint pain and muscle 
weakness shortly after his period of active service and the 
medical evidence relates his migratory polyarthritis to active 
service.


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, his migratory 
polyarthritis had its onset during active service.  38 U.S.C.A. 
§§ 1110, 1154(a), 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
migratory polyarthritis, which represents a complete grant of the 
benefit sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.

The Veteran served in the Southwest Asia Theater of operations 
from January 1991 to April 1991.

According to a March 2002 treatment note provided by Dr. E.F.T., 
a private physician, the Veteran reported a history of joint pain 
and muscle weakness after his return from the Persian Gulf.  The 
pain and weakness were not associated with effort or physical 
activity.  Lab testing was normal.

A laboratory testing conducted in May 2005 shows that the 
Veteran's rheumatoid factor was high.  According to a May 2005 
treatment note from Dr. E.F.T., a diagnosis of migratory 
polyarthritis is shown.   

Laboratory testing conducted in July 2006 and May 2007 for 
rheumatoid factor was negative.

According to a May 2007 statement, Dr. E.F.T. stated that the 
Veteran's migratory polyarthritis perhaps is related to the 
Persian Gulf syndrome or the result of another arthropathy.

On October 2007 VA examination, the Veteran stated that he had 
experienced intermittent pain and redness of the joints after 
returning from service in the Persian Gulf.  X-rays of the right 
knee showed evidence of osteoarthritic changes of the 
patellofemoral joint with narrowing joint space.  X-rays of the 
left knee and elbows were normal.  Diagnosis was migratory 
polyarthritis.  The examiner related the Veteran's polyarthritis 
to his active service.

According to a December 2008 medical statement, Dr. E.F.T. 
reiterated the Veteran's contention that he developed joint pain, 
limitation of motion, and inflammation of the joints upon his 
return from Operation Desert Storm/Shield.  Diagnosis was 
polyarthritis, fatigue, and myalgia - being of the type described 
as part of the "Gulf War Syndrome."  The physician noted that 
the Veteran's symptoms were not present prior to his Persian Gulf 
service and appears to have originated in conjunction with his 
service in the Persian Gulf.

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third 
elements may be established by showing continuity of 
symptomatology.  Continuity of symptomatology may be shown by 
demonstrating "(1) that a condition was 'noted' during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that 
"[w]hether lay evidence is competent and sufficient in a 
particular case is a factual issue to be addressed by the 
Board").

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2010).

Aside from the general statutes and regulations providing for 
service connection, service connection also may be established 
for a Persian Gulf War Veteran who exhibits objective indications 
of chronic disability that cannot be attributed to any known 
clinical diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is 
one who served in the Southwest Asia Theater of operations during 
the Persian Gulf War.  See 38 C.F.R. § 3.317.

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that the Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the Veteran, and the 
Veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 
604(Fed.Cir.1996).

The Veteran reports intermittent pain and redness of various 
joints since his period of active service.  He is currently 
diagnosed with migratory polyarthritis.  Current x-rays of his 
knees show osteoarthritic changes.

There is no medical evidence of arthritis or joint pain during 
active service, and no evidence of arthritis within the first 
post-service year.  As noted, the first complaints of joint pain 
are not shown in the record until 2002, more than a decade 
following his active service, and migratory polyarthritis is not 
diagnosed until 2005. 

However, the Veteran's contention as to continuing joint pain 
since service is deemed competent, as pain is readily observable, 
and especially so given that the Veteran is a physician.  The 
Board finds his report credible as well and observes that the 
March 2002 treatment note shows that he reported a history of 
joint pain since 1993.  

Here, there is also a nexus between the Veteran's polyarthritis 
and service.  The Veteran had a VA examination in October 2007 to 
ascertain the current nature and etiology of his arthritis.  The 
examiner considered the Veteran's statements of continuing 
symptoms and opined that his migratory polyarthritis was more 
likely than not related to active service.  Further, the Veteran, 
as a medical professional, is competent to provide medical nexus 
evidence.  See Pond v. West, 12 Vet. App. 341, 345 (1999).  
Moreover, there is no contrary medical nexus opinion.  Thus, in 
light of Davidson, Jandreau, Pond, as well as the October 2007 VA 
examiner's opinion, and resolving all doubt in the Veteran's 
favor, the Board finds that service connection is warranted for 
migratory polyarthritis.  Because service connection is being 
granted on a direct basis, an analysis of whether the provisions 
of 38 C.F.R. § 3.317 provide a basis for a grant of service 
connection is unnecessary.  


ORDER

Service connection for migratory polyarthritis is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


